Citation Nr: 1131514	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-34 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for low back disability.  

4.  Entitlement to service connection for Thalassemia.  

5.  Entitlement to an increased rating for service-connected asthma, currently rated 30 percent disabling.

6.  Entitlement to an increased rating for service-connected dermatitis, currently rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to February 1996.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 and subsequent rating decisions from the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing in Washington, D.C. before the undersigned in April 2011.  A transcript of the proceeding is of record. 

The issues have been recharacterized as indicated on the title page to comport with the medical evidence of record.
 
The issues of whether there is clear and unmistakable error (CUE) in a February 1997 rating decision denying service connection for left knee and low back disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
The issues of entitlement to service connection for low back disability and Thalassemia, and increased ratings for asthma and dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  In February 1997, the RO denied service connection for left knee and low back disabilities.  The Veteran was notified of that decision in a letter dated later that month, did not timely appeal, and that decision is now final.

2.  In August 2003, the RO denied the Veteran's petition to reopen her claim of service connection for a left knee disability.  The Veteran was notified of that decision in a letter dated later that month, filed a notice of disagreement, later withdrew the appeal, and that decision is now final.

3.  The evidence presented since the August 2003 denial action does not relate to an unestablished fact necessary to establish the claim of service connection for a left knee disability, and, in connection with evidence previously assembled, does not raises a reasonable possibility of substantiating the claim.

4.  The evidence presented since the February 1997 denial action relates to an unestablished fact necessary to establish the claim of service connection for a low back disability and, in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim for service connection for a left knee disability is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been received, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating clams for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326.

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 18 Vet. App. 183 (2002).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The issue of whether there is new and material evidence to reopen the previously denied claim of service connection for a low back disability has been resolved in favor of the Veteran.  Thus, it was not necessary for the Board to consider whether the RO satisfied all applicable duty to notify and assist requirements before remanding the claim for further development and consideration.  

Regarding the Veteran's left knee disability, the RO provided the Veteran pre-adjudication notice by letter dated in February 2005.  VA also has an obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim, and of the reasons for the previous denial (that the condition was not shown in service).  The letter informed the Veteran of the criteria for service connection, and told him that he had to submit new and material evidence to reopen his claim, including new and material evidence of a current disability, as well as medical evidence showing that the claimed condition was incurred in service.  He was informed what constituted new evidence and what constituted material evidence.  This essentially complies with the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection for a left knee disability is not reopened.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate her claims, including obtaining private and VA medical records identified by the appellant.  The appellant was additionally provided with the opportunity to attend a Board hearing.

The VA is not required to obtain an examination or medical nexus opinion unless the claim is reopened.  See 38 U.S.C.A. § 5103A(f).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

A February 1997 rating decision denied service connection for left knee and low back disabilities.  The RO considered a January 1997 VA examination which diagnosed history of left knee instability without X-ray evidence of disease, and low back pain with X-ray evidence of mild scoliosis.  The RO stated that the Veteran's service treatment records were negative for any evidence of a left knee or low back condition.  The RO found that there was no evidence of inservice left knee or low back disabilities.  The Veteran was notified of that decision in a letter dated later that month, did not timely appeal, and that decision is now final.

In December 2002, the Veteran petitioned to reopen her left knee claim.  An August 2003 rating decision denied the Veteran's petition to reopen.  The RO considered the post-service evidence of treatment of a left knee disability related to a February 1999 work-related injury.  In October 2003, the Veteran filed a notice of disagreement, but in January 2004 she withdrew the claim.  Therefore, the claim is final.  

When a claim is the subject of a prior final denial, it may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.

In August 2005, the Veteran petitioned to reopen her claim of service connection for a left knee disability.  In July 2006, the Veteran petitioned to reopen her claim of service connection for a low back disability.

Although the February 1997 rating decision stated that the Veteran's service treatment records were reviewed, there is no indication that they were associated with the record until the Veteran submitted them in August 2006.  The Board will consider these records as new evidence.  

The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the RO's action regarding this issue.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

"New" evidence is defined as evidence not previously submitted to agency decision makers, and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The evidence received is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Of record are post-service medical records pertaining to treatment to left knee caused by a February 1999 work-related injury.  There are subsequent records pertaining to ongoing treatment of the left knee.  The medical records do not link the left knee disability to service.  Medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus (i.e., a connection to an in-service event), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

The recently submitted service treatment records do not note any findings complaints, or treatment of a left knee disability.  

The Veteran's assertions that she currently suffers from a left knee disability due to service are cumulative of previous assertions and are, therefore, not new.

Based on the foregoing, the Board concludes that the Veteran has not submitted new and material evidence and reopening her claim for service connection for left knee disability is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Because the Veteran has not fulfilled her threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Regarding the low back claim, the newly received service treatment records noting treatment for a low back disability addresses the element that a low back disability was incurred in service, the basis of the former denial.

As there is new evidence that presents a reasonable possibility of substantiating the Veteran's claim, "new and material" evidence has been received to reopen this matter. 38 C.F.R. § 3.156(a).  See Hickson v. West, 11 Vet. App. 374, 378 (1998).  The claim for service connection for a low back disorder is thus reopened.  The adjudication of the underlying claim on the merits is being deferred pending completion of the development requested below.


ORDER

The Veteran's application to reopen a previously denied claim of service connection for left knee disability is denied.

The claim for service connection for a low back disability is reopened.  To this extent only, the appeal is granted.
REMAND

"In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  An examination of the Veteran's low back disability is needed prior to a to a resolution of this claim.  

Regarding the Veteran's Thalassemia claim, on written argument received in June 2011, the Veteran stated that she was told by a hematologist that the extreme change in altitude due to serving in Colorado triggered her dormant Thalassemia.  In addition, several current physicians have also told her that the condition was exacerbated or aggravated in service.  The records submitted do not convey this opinion.  However, this assertion triggers VA's duty to notify the Veteran of the type of evidence necessary to complete her application.  38 U.S.C.A. § 5103(a).  

When readjudicating the claims, the agency of original jurisdiction should be mindful of the fact that, while the applicable rating criteria for skin disorders found at 38 C.F.R. § 4.118 were amended in October 2008 (see 73 Fed. Reg. 54,708 (September 23, 2008)), the October 2008 revisions are only applicable to claims for benefits received by the VA on or after October 23, 2008.  Therefore, since the Veteran filed her claim before October 23, 2008, the pre-October 2008 version of the schedular criteria is applicable.

When a Veteran alleges that her service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  The Veteran last had a VA examination for compensation purposes in August 2007.  In view of such, the Veteran will be provided an opportunity to report to a current VA examination to ascertain the current status of the service-connected dermatitis.

The Veteran submitted additional evidence, without a waiver of initial RO review and consideration, following the most recent supplemental statement of the case issued in July 2009.  This evidence contains information relevant only to the claim for asthma.  Accordingly, the Board may not consider the new evidence in the first instance in conjunction with this particular issue.  See 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability.  The claims file must be made available for review in conjunction with the examination.  All necessary tests should be accomplished.  The examiner is to identify any low back disorder and provide an opinion as to whether it is at least as likely as not than any identified low back disability is related to service.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

2.  Advise the Veteran that she should submit the written opinions of any physicians who have told her that her Thalassemia was aggravated in service.  

3.  Afford the Veteran a skin examination.  The entire claims file should be made available to and reviewed by the examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

i.  In accordance with the pre-October 2008 version of the schedular criteria for rating dermatitis under 38 C.F.R. § 4.118, Diagnostic Code 7806 (dermatitis or eczema), the examiner must provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her dermatitis.  In addition to any other information provided pursuant to the examination worksheet, the examiner must provide an opinion as to whether the dermatitis covers 5 to 20 percent of the Veteran's entire body or 5 to 20 percent of exposed areas affected; whether it covers 20 to 40 percent of the Veteran's entire body or 20 to 40 percent of exposed areas affected; or whether it covers more than 40 percent of the Veteran's entire body or more than 40 percent of exposed areas affected.

The examiner must also address whether the disorder has required systemic therapy such as corticosteroids or other immunosuppressive drugs for any duration in any of the 12-month periods.  If so, the examiner must provide the total duration of any such treatment, and if said duration totaled more than six weeks, the examiner must state whether the treatment was constant or near-constant in any of the 12-month periods.

4.  The RO should readjudicate the Veteran's claim for entitlement to an increased rating for asthma, considering evidence submitted subsequent to the last supplemental statement of the case.  If the action taken is adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case that contains a summary of the relevant evidence submitted since the last supplemental statement of the case issued in July 2009, and a citation and discussion of the applicable laws and regulations.  She and her representative should also be afforded the opportunity to respond to that supplemental statement of the case before the claim is returned to the Board, if appropriate.

5.  Readjudicate the claims of service connection for a low back disability and Thalassemia, and an increased rating for dermatitis.  If any claim continues to be denied, send the Veteran and her representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


